                                                                   Case 3:15-cv-00518-MMD-WGC Document 96 Filed 10/16/18 Page 1 of 3




                                                            1    DARREN T. BRENNER, ESQ.
                                                                 Nevada Bar No. 8386
                                                            2    JAMIE K. COMBS, ESQ.
                                                                 Nevada Bar No. 13088
                                                            3    AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                            4    Las Vegas, Nevada 89134
                                                                 Telephone: (702) 634-5000
                                                            5    Facsimile: (702) 380-8572
                                                                 Email: darren.brenner@akerman.com
                                                            6    Email: jamie.combs@akerman.com
                                                            7    Attorneys for Bank of America, N.A.
                                                            8

                                                            9                                UNITED STATES DISTRICT COURT

                                                            10                                         DISTRICT OF NEVADA
              1635 VILLAGE CENTER CIRCLE, SUITE 200




                                                            11
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                                 BANK OF AMERICA, N.A.,                           Case No. 3:15-cv-00518-MMD-WGC
                                                            12
                      LAS VEGAS, NEVADA 89134




                                                                               Plaintiff,
AKERMAN LLP




                                                            13                                                    STIPULATION AND ORDER FOR
                                                                 vs.                                              EXTENSION OF BRIEFING SCHEDULE
                                                            14                                                    ON BANK OF AMERICA, N.A.'S
                                                                 SFR INVESTMENTS POOL 1, LLC and                  MOTION     TO      COMPEL       THE
                                                            15   WHITE LAKE RANCH ASSOCIATION,                    DEPOSITION TESTIMONY OF GAYLE
                                                                                                                  A. KERN, LTD., (ECF NO. 94) AND FOR
                                                            16                Defendants.                         EXTENSION OF DISPOSITIVE MOTION
                                                                                                                  DEADLINES
                                                            17
                                                                                                                  (FIRST REQUEST)
                                                            18   SFR INVESTMENTS POOL 1, LLC,
                                                            19                Counter/Crossclaimant,
                                                            20   vs.
                                                            21   BANK OF AMERICA, N.A.; JAIME A.
                                                                 VALDIVIA, an individual; NARCIZA M.
                                                            22   IGLESIAS, an individual; and VICTOR
                                                                 BERNAL-ANGUIANO, an individual,
                                                            23
                                                                              Counter/Crossdefendants.
                                                            24

                                                            25
                                                                 ///
                                                            26
                                                                 ///
                                                            27
                                                                 ///
                                                            28

                                                                 46665095;1
                                                                   Case 3:15-cv-00518-MMD-WGC Document 96 Filed 10/16/18 Page 2 of 3



                                                                          Plaintiff Bank of America, N.A. (BANA) Gayle A. Kern, Ltd., dba Kern & Associates, Ltd.
                                                            1

                                                            2    (Kern), SFR Investments Pool 1, LLC, (SFR), and White Lake Ranch Association (White Lake)

                                                            3    hereby stipulate and agree that Kern shall have up to and including November 19, 2018, to file its

                                                            4    opposition to BANA's emergency motion to compel the deposition testimony of Gayle A. Kern,
                                                            5
                                                                 Ltd., which is currently due on October 19, 2018, pursuant to ECF No. 94. The parties also agree
                                                            6
                                                                 that BANA shall have up to and including November 30, 2018, to file its reply in support of its
                                                            7
                                                                 emergency motion to compel the deposition testimony of Gayle A. Kern, Ltd.
                                                            8
                                                                          The parties request this extension to allow for additional time to discuss a possible resolution
                                                            9

                                                            10   of the issues raised in the motion without the need for further court intervention; additionally, Kern's
              1635 VILLAGE CENTER CIRCLE, SUITE 200




                                                            11   30(b)(6) witness, Gayle Kern, Esq., is out of town until October 22, 2018, after which Kern's
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12
                      LAS VEGAS, NEVADA 89134




                                                                 counsel, Karen Ayarbe, Esq., will be out of town until November 5, 2018.
AKERMAN LLP




                                                            13
                                                                          The parties further stipulate to extend the dispositive motion deadline by 60 days from entry
                                                            14
                                                                 of an order on BANA's motion to compel.
                                                            15
                                                                 ///
                                                            16

                                                            17   ///

                                                            18   ///

                                                            19   ///
                                                            20   ///
                                                            21
                                                                 ///
                                                            22
                                                                 ///
                                                            23
                                                                 ///
                                                            24

                                                            25   ///

                                                            26   ///

                                                            27   ///
                                                            28
                                                                                                                   2
                                                                 46665095;1
                                                                   Case 3:15-cv-00518-MMD-WGC Document 96 Filed 10/16/18 Page 3 of 3



                                                                          This is the parties' first request for an extension of this deadline, and is not intended to cause
                                                            1

                                                            2    any delay or prejudice to any party.

                                                            3             DATED this _16th_ day of October, 2018.

                                                            4
                                                                 AKERMAN LLP                                              LEACH KERN GRUCHOW ANDERSON SONG
                                                            5

                                                            6    __/s/ Jamie K. Combs__________                           _/s/ Karen M. Ayarbe__________
                                                                 DARREN T. BRENNER, ESQ.                                  KAREN M. AYARBE, ESQ.
                                                            7    Nevada Bar No. 8386                                      Nevada Bar No. 3358
                                                                 JAMIE K. COMBS, ESQ.                                     5421 Kietzke Lane, Suite 200
                                                            8    Nevada Bar No. 13088                                     Reno, NV 89511
                                                                 1635 Village Center Circle, Suite 200
                                                            9    Las Vegas, NV 89134                                      Attorneys for Gayle A. Kern. Ltd., dba Kern
                                                            10                                                            & Associates, Ltd.
                                                                 Attorneys for Bank of America, N.A.
              1635 VILLAGE CENTER CIRCLE, SUITE 200




                                                            11
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                                 KIM GILBERT EBRON                                        TYSON & MENDES LLP
                                                            12
                      LAS VEGAS, NEVADA 89134




                                                                  /s/ Diana S. Ebron
AKERMAN LLP




                                                                                                                          /s/ Margaret E. Schmidt
                                                            13   DIANA S. EBRON, ESQ.                                     THOMAS E. MCGRATH
                                                                 Nevada Bar No. 10580                                     Nevada Bar No. 7086
                                                            14   JACQUELINE A. GILBERT, ESQ.
                                                                 Nevada Bar No. 10593                                     MARGARET E. SCHMIDT
                                                            15   KAREN L. HANKS, ESQ.                                     Nevada Bar No. 12489
                                                                 Nevada Bar No. 9578                                      3960 Howard Hughes Parkway, Suite 600
                                                            16   7625 Dean Martin Drive, Suite 110                        Las Vegas, Nevada 89169
                                                                 Las Vegas, Nevada 89139-5974
                                                            17                                                 Attorneys for Defendant White Lake Ranch
                                                                 Attorneys for defendant, counter-claimant and Association
                                                            18   cross-claimant SFR Investments Pool 1, LLC
                                                            19

                                                            20
                                                                                                                  ORDER
                                                            21
                                                                          IT IS SO ORDERED:
                                                            22

                                                            23                                           _________________________________________
                                                                                                         UNITED  STATES DISTRICT COURT JUDGE
                                                                                                         ______________________________________________
                                                            24
                                                                                                         UNITED STATES MAGISTRATE JUDGE
                                                            25                                                    October 17, 2018
                                                                                                         DATED: _________________________________
                                                            26

                                                            27

                                                            28
                                                                                                                    3
                                                                 46665095;1
